Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “further jumper flowline” and “further jumper termination apparatus” as recited in claim 12; the “further access interface” as recited in claim 13; the “guide funnel” as recited in claim 14; the “multiple flow lines or flow bores” as recited in claim 24; and the “further flow path or flow paths” as recited in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “system” and “manifold”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “112”, “118”, and “120”.  

The drawings are objected to because Figs. 1A and 1B should be labeled “Prior Art”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Specification
The abstract of the disclosure is objected to because:
The abstract is too long.  The abstract should generally be limited to a single paragraph within the range of 50 to 150 words in length.
The text matter “Figure 2C” on the bottom of the Abstract page should be deleted.
The title should refer to both the claimed apparatus and method.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: The abbreviation “ROV” (see page 2, line 18) should be defined at least once in the specification. 
Appropriate correction is required.
Claim Objections
Claims 13 and 16 - 18 are objected to because of the following informalities:  
In line 1 of claim 13, “method” should be inserted before “according”.
In line 1 of claim 16, “the” should be inserted before “fluid intervention operations”.

In line 7 of claim 18, “first” should be inserted before “subsea” for clarity.
In line 8 of claim 18, “first” should be inserted before “access interface” for clarity.
In line 9 of claim 18, “first” should be inserted before “subsea manifold connector” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 15 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “configured for connection of a jumper termination apparatus” as recited in lines 2 - 3 is confusing because it is unclear as to which structural element(s) the jumper termination apparatus is configured to be connected.
Regarding claim 15, the use of the phrase “and/or” renders the claim indefinite because it is unclear whether Applicant intends to recite the respective limitations together or in alternative form.  Examiner suggests changing “the first access interface, and/or the second access interface and/or the further access interface” to “at least one of the first access interface, the second access interface, and the further access interface”, or something similar.


There is insufficient antecedent basis for the following limitations in the claims:
Claim 5, line 3:  “the flow system”
Claim 15, lines 2 - 3:  “the flow system”
Claim 15, line 3:  “the second access interface”
Claim 15, lines 3 - 4:  “the further access interface”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 - 8, 18, 19, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roveri et al. (US 2007/0044972).
Regarding claims 1 and 4, Roveri discloses a jumper termination apparatus for a subsea jumper flowline, the jumper termination apparatus comprising: a body (subsea intervention unit 700); a jumper coupling means comprising a gooseneck section (gooseneck 714) configured to couple the body to a jumper flowline (90); a connector coupling means (connector 717) configured to couple the body to a 
Regarding claim 5, Roveri further discloses the access interface (710) is configured to provide access for fluid intervention or mechanical intervention operations on the flow system (Figs. 3 and 4A; paragraph 0070).
Regarding claim 6, Roveri discloses a jumper termination apparatus for a subsea jumper flowline, the jumper termination apparatus comprising: a body (700); a jumper coupling means (714) configured to couple the body to a jumper flowline (90); and an interface coupling means (mandrel 711) configured to couple the body to an access interface (710) of a jumper termination apparatus of a further jumper flowline, in a vertically stacked arrangement (Figs. 3, 4A, and 4B; paragraphs 0070 - 0073).
Regarding claim 7, Roveri further discloses a guide funnel (718) with a cut-away or relief configured to accommodate the further jumper flowline (Figs. 4A and 4B).
Regarding claim 8, Roveri further discloses a further access interface (unlabeled flange connection between gooseneck 714 and portion of body 700 adjacent valve 713) configured for connection of a jumper termination apparatus (Fig. 4A).
Regarding claims 18 and 19, Roveri discloses a flow system for a subsea hydrocarbon production or injection installation, the flow system comprising: a subsea collection manifold (paragraphs 0001, 0010, and 0021); a first jumper flowline (90) having a first jumper termination apparatus according to 
Regarding claims 26 and 27, Roveri further discloses the second flow path connects the access interface to the first flow path (Fig. 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 11 - 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roveri et al. in view of Hellums et al. (US 9,784,074).
Regarding claims 9 and 20, Roveri discloses a method of connecting subsea flowlines to a subsea manifold, the method comprising: providing a first jumper flowline (90) having a first jumper termination apparatus (700) connected to a first subsea manifold connector (730) and comprising a first access interface (710) (Figs. 3, 4A, and 4B; paragraphs 0070 - 0073).  Roveri fails to disclose providing a second jumper flowline having a second jumper termination apparatus; and connecting the second jumper flowline to the subsea manifold via the first access interface and the first subsea manifold connector by vertically stacking the second jumper termination apparatus on the first jumper termination apparatus.  Hellums teaches providing a second jumper flowline (20) having a second jumper termination apparatus (connector 40); and connecting the second jumper flowline to a support structure (18) via a first access interface (connector 38) and the first subsea manifold connector (funnel 72) by vertically stacking the second jumper termination apparatus on the first jumper termination apparatus (support assembly 42) (Figs. 1 and 4; col. 5, line 14 - col. 6, line 34) to allow fluid communication between multiple subsea structures.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Roveri to include a second jumper flowline and second jumper termination apparatus as taught by Hellums to allow fluid communication between multiple subsea structures, such as wellheads and manifolds.
Regarding claim 11, Roveri fails to disclose the second jumper termination apparatus comprises a guide funnel, and wherein the method comprises orienting a cut-away or relief of the guide funnel to accommodate the first jumper flowline.  Hellums teaches the second jumper termination apparatus (40) 
Regarding claim 12, Roveri fails to disclose the second jumper termination apparatus comprises a second access interface, and the method comprises: providing a further jumper flowline having a further jumper termination apparatus; and connecting the further jumper flowline to the subsea manifold via the second access interface, the first jumper termination apparatus, and the first subsea manifold connector.  Hellums teaches a second access interface (unlabeled connector between connector 40 and flowline 20) (Fig. 4).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Roveri to include a second access interface as taught by Hellums to allow fluid communication between multiple subsea structures, such as wellheads and manifolds.  Hellums fails to teach providing a further jumper flowline having a further jumper termination apparatus; and connecting the further jumper flowline to the subsea manifold via the second access interface, the first jumper termination apparatus, and the first subsea manifold connector.  Examiner takes the position that it would have been considered obvious to have modified the apparatus as disclosed above with a further jumper flowline and a further jumper termination apparatus as a design consideration within the skill of the art to allow for the connection of a further subsea structure to the first and second jumper termination apparatuses.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In 
Regarding claim 13, Roveri in view of Hellums fails to disclose a further access interface.  Examiner takes the position that it would have been considered obvious to have modified the apparatus as disclosed above with a further access interface as a design consideration within the skill of the art to allow for the connection of a further subsea structure to the first and second jumper termination apparatuses.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Regarding claim 14, Roveri in view of Hellums fails to disclose the further jumper termination apparatus comprises a guide funnel, and the method comprises orienting a cut-away or relief of the guide funnel to accommodate the second jumper flowline.  Examiner takes the position that it would have been considered obvious to have modified the apparatus as disclosed above with a further guide funnel as a design consideration within the skill of the art to allow for the connection of a further subsea structure to the first and second jumper termination apparatuses.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Given the apparatus as disclosed above, the method of claim 14 would have been considered obvious.
Regarding claim 15, Roveri further discloses performing fluid intervention on the flow system via the first access interface (710) (Fig. 4A; paragraph 0063).
Regarding claims 16 and 17, Roveri further discloses fluid intervention operations are fluid intervention operations from the group comprising: fluid sampling, fluid pumping, fluid diversion, fluid recovery, fluid injection, fluid circulation, fluid measurement fluid metering, artificial/gas lift, and/or well scale squeeze operations (Fig. 4A; paragraph 0063).  Examiner notes that the limitations recited in claim 17 are directed to mechanical intervention operations.  However, Examiner has relied upon Roveri .

Claims 22 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roveri et al. in view of Langford et al. (US 2003/0145997).  
Regarding claim 22, Roveri discloses all of the claim limitations except the first jumper flowline and/or the second jumper flowline comprise a composite jumper flowline.  Langford teaches a composite jumper flowline (paragraph 0024).  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 23, Roveri discloses all of the claim limitations except the first jumper flowline and/or the second jumper flowline are production jumper flowlines which facilitate production flow from respective subsea wells into the subsea manifold.  Langford teaches a first jumper flowline (jumper 23) is a production jumper flowline for facilitating production flow from a subsea well into the subsea manifold (39) (Figs. 9 – 12; paragraphs 0016, 0017, and 0028) to reduce the need for the length of the fluid flow lines connecting the subsea well and the subsea manifold from being precise.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first jumper flowline and/or the second jumper flowline as disclosed above with the production jumper as taught by Langford to provide a fluid flow path between the respective subsea well and the subsea manifold that does not require the length of the fluid flow lines connecting the subsea well and the subsea manifold to be precise.  
Regarding claims 24 and 25, Roveri discloses all of the claim limitations except wherein the subsea manifold, and the first jumper flowline and/or the second jumper flowline comprise multiple flow lines or flow bores and corresponding further flow path or flow paths.  Langford teaches a first 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/6/2021